Order entered October 8, 2021




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00132-CV

     IN THE INTEREST OF C.D.G., A.D.G. AND L.M.G., CHILDREN

                 On Appeal from the 416th Judicial District Court
                              Collin County, Texas
                     Trial Court Cause No. 416-55585-2013

                                    ORDER

      Before the Court is appellee’s October 6, 2021 unopposed second motion to

extend time to file his brief. We GRANT the motion and extend the time to

November 5, 2021. We caution appellant that further requests for extension will

be disfavored.


                                           /s/   CRAIG SMITH
                                                 JUSTICE